       Case 2:18-cv-01835-MHH Document 177 Filed 04/22/21 Page 1 of 3                       FILED
                                                                                   2021 Apr-22 PM 07:35
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION


 JAMES JOHNSON, JR., and                   }
 ERICKA JOHNSON,                           }
                                           }
       Plaintiffs,                         }
                                           }    Case No.: 2:18-cv-01835-MHH
 v.                                        }
                                           }
 ABF FREIGHT SYSTEM, INC.                  }
 and MARK EUGENE                           }
 MASSINGILL,                               }

       Defendants.


                                          ORDER


      Mr. Johnson has asked the Court to limit the testimony of Dr. Jennings

Marshall, a retained expert witness for the defendants. (Doc. 141). Dr. Marshall has

offered an opinion rebutting the opinion of plaintiffs’ expert, Mr. Litolff, with

respect to Mr. Johnson’s lost wages for the seven months after the accident but

before Mr. Johnson had spinal fusion surgery. (Doc. 141, p. 1). Mr. Johnson has

indicated that he is “not seeking [] lost wages – and [is] willing to stipulate as such

– for that period of time. Instead, Mr. Lito[l]ff’s more conservative methodology

does not begin to compute lost wages until after Mr. Johnson’s surgery.” (Doc. 141,

p. 1) (emphasis in original). Mr. Johnson asks the Court to prohibit Dr. Marshall
       Case 2:18-cv-01835-MHH Document 177 Filed 04/22/21 Page 2 of 3




from testifying to lost wages in that seven-month period because that time frame is

not at issue in this case. (Doc. 141, p. 1).

      Second, because Dr. Marshall testified that he would not offer lost wage

calculation opinions, the Court should prohibit him from testifying about a

calculated amount of future lost wages at trial. (Doc. 141, p. 2). Mr. Johnson points

out that Dr. Marshall’s expert report “did not include any opinions about specific

dollar values regarding past or future lost wages.” (Doc. 142, p. 7). “He did not

conduct any calculations for past or future lost wages in his expert report. And in

his deposition, he testified that he would not be offering any opinions on specific

dollar values for past or future lost wages.” (Doc. 142, pp. 7–8).

      Because Mr. Johnson has stipulated that he will not seek lost wages for the

seven-month period between the accident and his surgery, the Court grants the

motion in limine concerning that evidence.

      Mr. Johnson is correct that Dr. Marshall has not quantified Mr. Johnson’s lost

wages. Dr. Marshall has challenged Mr. Litolff’s methodology:

      Ralph Litolff’s [sic] assumes James Johnson’s earning capacity prior to
      his accident was $62,400 per year. However, this assumption was
      based on a few months of current earnings and failed to examine James
      Johnson’s earnings in the years prior to his accident. James Johnson’s
      2015 1040 tax return has gross wages of only $40,480, which is
      significantly below $62,400 and should have been given consideration
      in Ralph Litolff’s report.
       Case 2:18-cv-01835-MHH Document 177 Filed 04/22/21 Page 3 of 3




(Doc. 142-1, p. 2). Dr. Marshall concluded that if Mr. Johnson “is unable to work

now due to the accident, he has suffered a loss. However, the [pre] injury income

should be based on a longer period than 3.75 months of earnings.” (Doc. 142-1, p.

5). Still, Dr. Marshall testified that he did not compute a present value of lost wages.

(Doc. 142-2, p. 9, tp. 33). He stated:

      Q: [Y]ou don’t intend to offer an opinion with respect to any of the
      future earnings that Mr. Litolff computated following the seven months
      after the October 26, 2016 collision, do you?
      A: Other than to state that the $62,400 is inappropriate because it was
      based on too short of a time period.

(Doc. 142-2, p. 12, tp. 46). On this record, Dr. Marshall may not offer testimony

quantifying Mr. Johnson’s lost wages.



      DONE and ORDERED this April 22, 2021.


                                     _________________________________
                                     MADELINE HUGHES HAIKALA
                                     UNITED STATES DISTRICT JUDGE
